Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 December 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the abstract should refer to both the claimed method and claimed apparatus.  Correction is required.  See MPEP § 608.01(b).

Examiner suggests including sections headings, where applicable, within the specification.  
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 38, the use of the term “its” as recited in line 1 renders the claim indefinite because it is unclear as to which structural element or limitation the term is referring.  Structural elements or limitations should always be referred to by name.
Claim 40 recites the limitation "the seabed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the seabed" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 42, the limitation “lifting the structure from the seabed” is confusing because it is unclear whether the aforementioned limitation requires a) a lifting force to be applied from a location on the seabed or b) the pipeline is lifted to a height above the seabed.
Claim 42 recites the limitation "the seabed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 43, it is unclear whether the limitation “at least one open aperture” as recited in lines 1 - 2 refers to at least one of the “at least one permanently open aperture” as recited in claim 35, from which claim 43 depends, or if it represents additional structural limitation(s). For purposes of examination, “at least one open aperture” has been interpreted as “at least one aperture of the at least one permanently open aperture” as best understood by Examiner.  Claims 44 and 45 contain similar errors.
Regarding claim 50, it is unclear whether “a first open aperture” and “a second open aperture” refer to first and second apertures and of the “at least one permanently open aperture” as recited in 
Claim 57 recites the limitation "the lower end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 35 - 42, 44, 46 - 49, 52, 53, 55, 56, 60, 61, 63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Pose (GB 2435316) in view of Loentgen et al. (WO 2017/212340) (hereinafter referred to as Loentgen ‘340).
Regarding claims 35, 47, and 55, Pose discloses a method of launching an elongate subsea structure (pipeline 3) into water, the method comprising: providing buoyant support to the structure by displacing water with a hollow buoyancy unit (floatation means) that applies buoyant upthrust to the structure; and flooding the buoyancy unit with water to reduce the buoyant upthrust applied to the structure (Figs. 1 - 3, 5, and 6; page 2, lines 14 - 39; page 6, lines 2 - 9; page 7, lines 1 - 9).  Pose fails to disclose at least one permanently open aperture; by lowering the buoyancy unit in the water to bring at least one permanently open aperture of the buoyancy unit beneath a surface level of the water and flooding the buoyancy unit with water through the or each permanently open aperture.  Loentgen ‘340 teaches at least one permanently open aperture (hole 22); by lowering the buoyancy unit (buoyancy tube 12) in the water to bring at least one permanently open aperture of the buoyancy unit beneath a surface level of the water and flooding the buoyancy unit with water through the or each permanently open aperture (Figs. 1, 2, and 3a; abstract; page 9, lines 24 - 28; page 10, lines 23 - 27) to add ballast to the buoyancy unit, thereby lowering the elongate subsea structure in the water profile.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified buoyancy unit as disclosed by Pose with the at least one permanently open aperture as taught by Loentgen ‘340 to reduce cost of materials by eliminating the need for a valve to adjust the amount of ballast within the buoyancy unit.  Given the method and apparatus as disclosed by Pose in view of Loentgen ‘340, the method of claim 47 would have been considered obvious to one of ordinary skill in the art because each buoyancy unit provides a predetermined buoyant force and increasing the total weight of the structure would increase the downward force applied to the buoyancy unit, thereby lowering the buoyancy unit in the water.

Regarding claim 37, Pose further discloses launching a leading end of the structure (3) into the water, flooding the buoyancy unit (floatation means) and subsequently launching a trailing end of the structure into the water (Figs. 1 - 3).
Regarding claim 38, Pose further discloses bending the structure (3) elastically along its length during launching (Figs. 1 - 3).
Regarding claim 39, Pose further discloses pulling the structure (3) from land into sea during launching (Fig. 8; page 9, lines 21 -33).
Regarding claim 40, Pose further discloses dragging at least part of the structure (3) along the seabed while launching (Figs. 1 - 3).
Regarding claim 41, Pose further discloses sinking at least part of the structure (3) onto the seabed after reducing the buoyant upthrust applied by the buoyancy unit (floatation means) to the structure (Figs. 1 - 3; page 6, lines 1 - 14).
Regarding claim 42, Pose further discloses lifting the structure (3) from the seabed, towing (using installation vessel A) the structure to an installation site, and sinking the structure at the installation site (Figs. 1 - 4; page 5, line 26 - page 6, line 9).
Regarding claims 44, 56, and 60, Pose fails to disclose flooding the buoyancy unit through at least one aperture in a top of the buoyancy unit.  Loentgen ‘340 teaches flooding the buoyancy unit (buoyancy tube 12) through at least one aperture (22) in a top of the buoyancy unit (Figs. 1, 2, and 3a; abstract; page 9, lines 24 - 28; page 10, lines 23 - 27) to add ballast to the buoyancy unit, thereby lowering the elongate subsea structure in the water profile.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified 
Regarding claim 46, Pose discloses all of the claim limitations except submerging at least a majority of the buoyancy unit before lowering the or each open aperture beneath the surface level of the water.  Loentgen ‘340 teaches submerging at least a majority of the buoyancy unit (12) before lowering the or each open aperture (22) beneath the surface level of the water (Figs. 1 and 2).  Examiner notes that the at least one aperture as taught by Loentgen ‘340 is located on the top of the buoyancy tube and, therefore, the majority of the buoyancy unit would obviously be submerged before lowering the at least one aperture beneath the surface of the water.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified buoyancy unit as disclosed by Pose with the at least one permanently open aperture as taught by Loentgen ‘340 to reduce cost of materials by eliminating the need for a valve to adjust the amount of ballast within the buoyancy unit.
Regarding claim 48, Pose further discloses lowering the buoyancy unit (floatation means) in the water by increasing a length of the structure (3) launched into the water (Figs. 1 - 3).
Regarding claim 49, Pose further discloses lowering the buoyancy unit (floatation means) in the water by advancing the structure (3) into deepening water (Fig. 8).
Regarding claim 52, Pose further discloses applying a buoyant upthrust (via a buoyancy module) to a towhead (in-line T) of the structure (3) (page 9, lines 27 - 30).
Regarding claim 53, Pose further discloses also supporting the structure (3) by applying tension to a line (5) attached to the structure (Fig. 3; page 5, line 26).
Regarding claim 61, Pose discloses all of the claim limitations except the buoyancy unit has a substantially closed top.  Loentgen ‘340 teaches a buoyancy unit (12) has a substantially closed top (Figs. 
Regarding claim 63, Pose further discloses the buoyancy unit (float) is in fixed relation (in a fixed position along the length of the pipeline) to the structure (pipeline 3) using soft slings (page 8, lines 14 - 17).  Examiner notes that Pose teaches “an appropriate number of floats is installed at specific spacing” (page 8, lines 15 - 16) and the floats would obviously be positioned in fixed relation to the pipeline in order to maintain the specific spacing of the floats along the pipeline.
Regarding claim 65, Pose further discloses the buoyancy unit (floatation means; 6 and 17 as shown in Figs. 5 and 6) is above the structure (3) (Figs. 5 and 6).
 
Claims 35, 43, 50, 51, 55, 57 - 59, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Pose (GB 2435316) in view of Loentgen et al. (WO 2017/199100) (hereinafter referred to as Loentgen ‘100.
Regarding claims 35 and 55, Pose discloses a method of launching an elongate subsea structure (pipeline 3) into water, the method comprising: providing buoyant support to the structure by displacing water with a hollow buoyancy unit (floatation means) that applies buoyant upthrust to the structure; and flooding the buoyancy unit with water to reduce the buoyant upthrust applied to the structure (Figs. 1 - 3, 5, and 6; page 2, lines 14 - 39; page 6, lines 2 - 9; page 7, lines 1 - 9).  Pose fails to disclose at least one permanently open aperture; by lowering the buoyancy unit in the water to bring at least one permanently open aperture of the buoyancy unit beneath a surface level of the water and flooding the buoyancy unit with water through the or each permanently open aperture.  Loentgen ‘100 teaches at least one permanently open aperture (hole 22); by lowering the buoyancy unit (buoyancy tube 12) in 
Regarding claims 43 and 58, Pose fails to disclose flooding the buoyancy unit through at least one open aperture in a side wall of the buoyancy unit.  Loentgen ‘100 teaches flooding the buoyancy unit (buoyancy tube 12) through at least one open aperture (22) in a side wall of the buoyancy unit (Fig. 1; page 9, lines 7 - 10) to add ballast to the buoyancy unit, thereby lowering the elongate subsea structure in the water profile.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified buoyancy unit as disclosed by Pose with the at least one permanently open aperture as taught by Loentgen ‘100 to reduce cost of materials by eliminating the need for a valve to adjust the amount of ballast within the buoyancy unit.
Regarding claims 50 and 51, Pose discloses all of the claim limitations except flooding the buoyancy unit through a second open aperture after flooding the buoyancy unit through a first open aperture.  Loentgen ‘100 teaches flooding the buoyancy unit (12) through a second open aperture (hole 22 located at the top of the buoyancy unit 12) and flooding the buoyancy unit through a first open aperture (one of the holes 22 located along the side wall of buoyancy unit 12) (Fig. 1; page 9, lines 7 - 10).  Although Loentgen ‘100 fails to explicitly teach flooding the buoyancy unit through a second open aperture after flooding the buoyancy unit through a first open aperture, the holes 22 located on the side wall of the buoyancy unit 12 as taught by Loentgen ‘100 would obviously be flooded before the hole 22 
Regarding claim 57, Pose fails to disclose first and second permanently open apertures at respectively different distances from the lower end of the buoyancy unit.  Loentgen ‘100 teaches first (one of the holes 22 on the side wall of buoyancy unit 12) and second (hole 22 located at the top of the buoyancy unit 12) permanently open apertures at respectively different distances from the lower end of the buoyancy unit (Fig. 1).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified buoyancy unit as disclosed by Pose with the at first and second permanently open apertures as taught by Loentgen ‘100 to reduce cost of materials by eliminating the need for a valve to adjust the amount of ballast within the buoyancy unit.
Regarding claim 59, Pose in view of Loentgen ‘100 discloses all of the claim limitations except the or each permanently open aperture is elongated horizontally.  Examiner takes the position that the shape of the or each permanently open aperture lacks criticality in the claim and is a design consideration within the skill of the art.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 66, Pose discloses all of the claim limitations except a pipeline bundle.  Loentgen ‘100 teaches a pipeline bundle (abstract).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the pipeline bundle as taught by Loentgen ‘100 to allow multiple lengths of pipeline to be transported simultaneously.  

Claims 45 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Pose in view of Loentgen et al. (WO 2017/212340) as applied to claims 35 and 55 above, and further in view GB . 

Claims 52 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Pose in view of Loentgen et al. (WO 2017/212340) as applied to claims 35 and 55 above, and further in view of Goodlad et al. (WO 2016/001680).  Pose in view of Loentgen fails to explicitly teach the buoyancy unit is attached to a towhead of the structure.  Goodlad teaches a buoyancy unit (auxiliary buoyancy) is attached to a towhead (14, 16) of a structure (pipe) (page 6, lines 27 - 28; page 12, lines 15 – 16) to offset the weight of the towhead.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the towhead and the buoyancy unit attached to the towhead as taught by Goodlad to assist in the laying of the structure while not applying additional negative buoyancy to the structure.

Claims 54 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Pose in view of Loentgen et al. (WO 2017/212340) as applied to claims 35 and 55 above, and further in view of Shaw .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/16/2022